IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-40172
                         Conference Calendar



ROY L. RUSSELL,

                                          Plaintiff-Appellant,

versus

KATHLEEN HAWKS, Director; RONALD G. THOMPSON,
Regional Director; JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:01-CV-560
                        --------------------
                           August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Roy L. Russell, federal prisoner #21767-009, filed this

civil rights action, under Bivens v. Six Unknown Named Agents,

403 U.S. 388 (1971), asserting that his due process rights were

violated   because the defendants denied him a copy of the

district court’s findings of facts regarding disputed issues at

sentencing.    The district court dismissed the complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i) & (ii), concluding both that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40172
                                 -2-

claim was frivolous and that Russell had failed to state a claim

upon which relief could be granted.    Russell has not shown that

the defendants had a constitutional duty to supply the findings

in question.    Additionally, the evidence shows that Russell was

told how to obtain a copy of the findings in the defendants’

responses to his prison grievances.   As such, Russell has failed

to establish that he was deprived of a right secured by the

Constitution or laws of the United States.    American Mfrs. Mut.

Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999) (42 U.S.C. § 1983

case).   The district court did not err in dismissing Russell’s

complaint for failure to state a cause of action.     Siglar v.

Hightower, 112 F.3d 191, 193 (5th Cir. 1997).    Accordingly,

Russell's appeal is without arguable merit and is DISMISSED. 5TH

CIR. R. 42.2.

     The district court’s dismissal of the original complaint and

the dismissal of this appeal each count as a strike for purposes

of 28 U.S.C. § 1915(g).    Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).   Russell is warned that if he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

while he is incarcerated or detained in any facility unless he is

in imminent danger of serious physical injury.     28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.